Case: 17-30252      Document: 00514435470         Page: 1    Date Filed: 04/18/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 17-30252                                FILED
                                  Summary Calendar                          April 18, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
DONNA M. SMITH,

                                                 Plaintiff-Appellant

v.

THOMAS USSIN BROWN, Individually; LAW OFFICE OF CHANEL R.
DEBOSE; CHANEL R. DEBOSE, In Her Individual Capacity; LAW OFFICE
OF SHARRY I. SANDLER, Officially; SHARRY I. SANDLER, In Her
Individual Capacity; LAW OFFICE OF GORDON PATTON, Officially;
GORDON PATTON, In His Individual Capacity; JABEZ PROPERTY
MANAGEMENT, L.L.C., Officially; ALLEN DUHON, Individually; ADELLE
DUHON, Individually; MONIQUE E. BARIAL, Judge, Officially and
Individually,
                                    Defendants-Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:15-CV-2784


Before DAVIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Donna M. Smith, a pro se non-prisoner, moves this court for leave to
proceed in forma pauperis (IFP) in this appeal from the district court’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 17-30252       Document: 00514435470         Page: 2    Date Filed: 04/18/2018


                                      No. 17-30252

dismissal of her 42 U.S.C. § 1983 complaint. The district court dismissed her
claims against Chanel R. Dubrose, Law Office of Chanel R. Dubrose, Sharry I.
Sandler, Law Office of Sharry I. Sandler, Gordon Patton, Law Office of Gordon
Patton, and Judge Barial for lack of subject matter jurisdiction under the
Rooker-Feldman doctrine. 1 The district court dismissed Smith’s claims against
Jabez Property Management, Allen Duhon, and Adelle Duhon because it did
not have supplemental jurisdiction over the state law claim against these
defendants. The district court also dismissed Smith’s state and federal claims
against Brown for failure to state a claim. The district court further found that
even if Smith sufficiently stated the state law claims, the claims should be
dismissed because all federal claims were being dismissed. The district court,
for the same reasons, denied Smith permission to appeal IFP, certifying that
the appeal was not taken in good faith.
       By moving to proceed IFP, Smith is challenging the district court’s
certification that this appeal was not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith
“is limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citations omitted).
       In her IFP motion, Smith does not address the district court’s reasons for
dismissing her claims or denying IFP motion. By failing to discuss the district
court’s rationale for denying her IFP motion, Smith has abandoned the issue,
and it is the same as if she had not appealed the district court’s order. See
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Accordingly, her motion for leave to proceed IFP on appeal is DENIED,



       1 See Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman,
460 U.S. 462 (1983).


                                             2
    Case: 17-30252    Document: 00514435470   Page: 3   Date Filed: 04/18/2018


                               No. 17-30252

and her appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 &
n.24; 5TH CIR. R. 42.2.




                                     3